DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 6/29/2021, with respect to the Terminal Disclaimer, filed 6/29/2021 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,565,332 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Park et al. U.S. Patent No. 5,877,891 discloses a method for maintaining a constant distance between a sample and a scanning probe ([col. 28; lines 49-56]) and outputting a topographic image of a sample ([col. 5; lines 8-10]). Since Park maintains a constant distance between the probe and the sample by feedback control [col. 5; lines 11-15],  Park necessarily identifies (by the machine logic of the feedback control) a range of height values of topographical features associated 
Kitamura U.S. Patent No. 6,073,485 discloses a probe microscopy method including displaying a topography image to a user, performing a modified raster scan of a sample based on a desired height plane above the sample, and generating a fly-height image based on the modified raster scan (“The tip 2 of the sample 3 is scanned 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a computer-implemented method comprising: receiving one or more selections of one or more reference features within a displayed topography image from a user, where the one or more selections includes one or more rectangles placed by the user around the one or more reference features; and performing a modified raster scan of a sample with a probe of a scanning probe microscope based on a uniform plane that has been defined, by machine logic, based on an identified maximum height value and a determined lift distance of the probe.


Regarding independent claims 8 and 15; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-7, 9-14, and 16-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881